DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 5 (in part), 6, drawn to methods of concentrating microorganisms wherein the sample containing microorganisms is any one selected from the group consisting of feces, urine, tears, saliva, external secretions of skin, external secretions of respiratory tract, external secretions of intestinal tract, external secretions of digestive tract, plasma, serum, blood, spinal fluid, lymph, body fluid and tissue, which belong to an object suspected of being infected with the microorganism.
2, claim(s) 5 (in part), 7, drawn to methods of concentrating microorganisms wherein the microorganism is bacterium, virus or cell.
Group 3, claim(s) 13, 14, drawn to method of extracting nucleic acids.
Group 4, claim(s) 20-21, drawn to a method of extracting nucleic acids from a concentrated microorganism simultaneously with concentrating the microorganism.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 1, applicant must elect a species from claim 6.  Applicant must further elect a specific microorganism.
If applicant elects group 2, applicant must elect a species from claim 7.
If applicant elects group 3, applicant must elect a species from any one or more selected from the group consisting of dimethyl adipimidate (DMA), dimethyl pimelimidate (DMP), dimethyl suberimidate (DMS) and dimethyl 3,3 -dithiobispropionimidate (DTBP). Applicant must further elect a specific microorganism.
If applicant elects group 4, applicant must elect a species from any one or more selected from the group consisting of dimethyl adipimidate (DMA), dimethyl pimelimidate (DMP), dimethyl suberimidate (DMS) and dimethyl 3,3 -dithiobispropionimidate (DTBP). Applicant must further elect a specific microorganism.
Searching one microorganism such as bacteria will not inherently provide art on another such as a virus or yeast.  Further searching one chemical compound or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of diatomaceous earth with a silane modification, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Locke (Journal of Chromatographic Science (1973, volume 11, pages 120-128).  Locke teaches, “Gas chromatographers are familiar with the use of silanes to deactivate residual activity on diatomaceous earth supports.”  Thus Locke teaches the use of diatomaceous earth modified with silanes in gas chromatography which is an isolation and/or concentration process.  Thus the claims lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Steven Pohnert/           Primary Examiner, Art Unit 1634